Citation Nr: 9922705	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-48 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals, injury 
right thumb (major), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from November 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued the veteran's 10 percent 
rating for his service-connected right thumb disability.  A 
notice of disagreement was received in June 1996, and a 
statement of the case was issued in August 1996.  The 
veteran's substantive appeal was received in November 1996.  
In June 1999, the veteran and his spouse testified at a 
personal hearing before the undersigned member of the Board 
sitting at the RO.

In a January 1999 statement, the veteran appeared to have 
raised the issue of entitlement to a total compensation 
rating based on individual unemployability.  Additionally, at 
the June 1999 hearing, the veteran raised the issues of 
entitlement to service connection for arthritis of the right 
hand entitlement to an increased rating for his service-
connected right wrist disability, including consideration 
under 38 C.F.R. § 3.321 (1998).  These matters are referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected residuals, injury right thumb 
is manifested by pain, loss of grip strength, and some 
limitation of motion, but is not productive of unfavorable 
ankylosis; the veteran is right hand dominant.



CONCLUSION OF LAW

The criteria for entitlement to a schedular evaluation in 
excess of 10 percent for residuals, injury right thumb 
(major) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5224 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected right thumb 
disability is more disabling than currently evaluated.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service connection for the residuals of a right thumb injury 
was originally granted in a July 1982 rating decision.  In 
that decision, the RO granted a 10 percent rating for the 
veteran's right thumb disability, and the rating has remained 
in effect since that time.  The veteran's right thumb 
disability is rated under the provisions of Diagnostic Code 
5224, ankylosis of the thumb.  Under Diagnostic Code 5224, a 
10 percent rating is warranted for favorable ankylosis of the 
thumb, and a 20 percent rating is warranted for unfavorable 
ankylosis.

The medical evidence of record includes VA treatment records 
and VA examinations, including examinations conducted in 
April 1997 and August 1998.
The evidence reveals that the veteran is right handed.

While examinations have shown some limitation of motion of 
the veteran's right thumb, the Board observes that there is 
no medical evidence of record indicating that the veteran's 
right thumb is ankylosed either favorably or unfavorably, as 
required by Diagnostic Code 5224.  In this regard, the August 
1998 examination showed that the veteran was able to touch 
the tip of the index, middle, ring, and little fingers with 
his thumb.  A moderate amount of discomfort in making such 
motions was reported.  The veteran's grip strength was 
reported to be markedly poor.  

At the June 1999 hearing, the veteran testified in detail as 
to pain he experiences with his right thumb, and the Board 
finds the veteran's testimony in this regard to be credible.  
The Board notes here that additional functional loss due to 
pain, fatigue, incoordination is to be considered..  See 
generally DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§  4.40, 4.45.  Nevertheless, the totality of the evidence, 
while showing that the veteran's continues to suffer right 
thumb disability with pain, does not show unfavorable 
ankylosis of the right thumb.  It has not been shown that 
there is actual unfavorable ankylosis or that the pain 
associated with the disability effectively results in 
unfavorable ankylosis.  As such, the Board is compelled to 
find that the criteria set forth by regulation for a rating 
in excess of 10 percent has not been met.  

Further, the Board finds that the disability picture 
presented by the veteran's right thumb disability is not so 
exceptional or unusual as to warrant a referral for 
consideration of an evaluation on an extraschedular basis.  
The Board is therefore not required to remand the claim for 
increased evaluation a right wrist disability to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).

In closing, the Board acknowledges the veteran's assertions 
and also recognizes that he suffers disability due to his 
service-connected right wrist disability.  However, the only 
issue presently before the Board concerns the proper rating 
to be assigned for his right thumb disability, and impairment 
due to the right wrist is not for consideration.  Looking 
only to the right thumb disability, the preponderance of the 
evidence is against assignment of a rating in excess of the 
current 10 percent. 



ORDER

The appeal is denied.


REMAND

By rating decision in September 1998, the RO (in part) 
assigned temporary total ratings under 38 C.F.R. § 4.30 based 
on surgical procedures for service-connected right wrist 
disability.  By rating decision in February 1999, the RO 
assigned another temporary total rating for right wrist 
disability for a period beginning in January 1999.  By rating 
decision in April. 1999, the RO denied entitlement to an 
extension of a temporary total rating beyond May 1, 1999.  

In a statement received in May 1999, the veteran effectively 
expressed disagreement with the periods during which the 
temporary total ratings were assigned.  He reiterated his 
disagreement at the June 1999 personal hearing.  Under the 
circumstances, the record shows that he has effectively 
initiated appeals from the above-cited rating decisions 
regarding assignment/extension of temporary total ratings.  

Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the temporary 
total rating issues.  38 C.F.R. § 19.26.  Although the Board 
in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has now made it clear that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, the temporary total rating issues are hereby 
REMANDED to the RO for the following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeals initiated by the 
veteran from the rating decisions which 
addressed assignment/extension of 
temporary total ratings under 38 C.F.R. 
§ 4.30.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
appeals from those determinations.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 


